Citation Nr: 1011943	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on September 20, 
2005.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee, which denied payment for services 
rendered at Buchanan General Hospital on September 20, 2005.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC. VA will notify the appellant if further action is 
required.


REMAND

The Veteran seeks reimbursement of private health care costs 
incurred at Buchanan General Hospital on September 20, 2005.  
The Veteran had been determined to be permanently and totally 
disabled due to service-connected disabilities prior to the 
date of treatment.  He lives approximately 123 miles from the 
VA Medical Center at Mountain Home, Tennessee.  The Veteran 
is noted to experience colitis.  He contends that, on 
September 20, 2005, he required treatment after feeling a 
pain in his side that he reasonably believed was a "busted 
bowel."  In a May 2006 statement, he indicated that, 
immediately prior to visiting Buchanan General Hospital, he 
sought treatment at a clinic that had a contract with the VA 
to provide services.  He indicated that the clinic told him 
that that they could not see him at that time.  

In a March 2006 statement, the Veteran's wife identified the 
above-referenced clinic as the Ginger Steadman clinic in 
Davenport, Virginia.  Treatment records in the file show that 
the Veteran has been treated by Ginger Steadman, C.F.N.P., at 
the Stone Mountain Health Services Clinic in Davenport, 
Virginia.  No records in the file indicate that the VAMC 
attempted to determine if this clinic has any contract with 
the VA to provide services.  

Buchanan General Hospital records indicate that, on September 
20, 2005, the reported experiencing sharp pains in either the 
"back" or "hip" during bowel movements.  Among other 
treatments, the examiners provided the Veteran with a CT scan 
of his abdomen.  Additionally, on the discharge instructions, 
the examiner noted that that the Veteran should consider 
having a colonoscopy.  Notations on the Veteran's hospital 
bill indicate diagnoses of "abdominal pain" and 
"enlargement of the prostate without urinary obstruction."  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2009).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Mountain Home, Tennessee VAMC denied the Veteran's claim 
because it determined that VA facilities were feasibly 
available to provide care to the Veteran and that the Veteran 
did not have an emergent condition.  See 38 C.F.R. § 38 
U.S.C.A. § Section 1728(a)(3).  The VAMC provided no 
rationale for either determination.  The Board notes that a 
medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim for 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 7125 and 
7128.

2.  Take the necessary steps to obtain any 
other pertinent records, whether they are 
private or public, and determine whether 
VA or other Federal facilities were 
feasibly available and, if so, whether an 
attempt to use them would not have been 
reasonable, sound, wise, or practical.  If 
records cannot be obtained, that fact 
should be documented.

3.  Inquiries should be made to determine 
whether the Stone Mountain Health Services 
Clinic in Davenport, Virginia is under 
contract to provide services for the VA. 

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then readjudicate the claim 
under 38 U.S.C.A. §§ 7125 and 7128.  If 
the claim remains denied, the VAMC shall 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


